21-10561-mew         Doc 58      Filed 04/15/21 Entered 04/15/21 21:34:27                 Main Document
                                              Pg 1 of 2



TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
Telephone: (212) 594-5000
Albert Togut
Kyle J. Ortiz
Bryan M. Kotliar
Eitan E. Blander

Proposed Counsel to the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                  Chapter 11

GREENSILL CAPITAL INC.,                                 Case No.: 21-10561 (MEW)

                         Debtor.1


       NOTICE OF REVISED DATES AND DEADLINES RELATING TO THE
    SALE OF DEBTOR’S OWNERSHIP INTERESTS IN FINACITY CORPORATION

               Greensill Capital Inc., as debtor and debtor in possession (the “Debtor”) in
the above-captioned case (the “Chapter 11 Case”), is seeking to sell its 100% ownership
interests in Finacity Corporation (the “Finacity Equity”) pursuant to a motion, dated
March 29, 2021 [Docket No. 19] (the “Sale Motion”).

             By order, dated April 6, 2021 [Docket No. 37] (the “Bidding Procedures
Order”), the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”) approved certain bidding and sale procedures for the
Debtor’s proposed marketing and sale of the Finacity Equity, which included certain
dates and deadlines (the “Original Dates and Deadlines”).

             On April 6, 2021, the Debtor filed and served the Notice of Proposed Sale of
Debtor’s Ownership Interest in Finacity Corporation [Docket No. 39] (the “Notice of Sale”),
which provided notice of the Original Dates and Deadlines.

              After good faith negotiations between counsel for the Debtor and counsel
for the Creditors’ Committee, the Debtor has agreed to the revised dates and deadlines
as provided herein (the “Revised Dates and Deadlines”). The Revised Dates and
Deadlines are as follows:



1
     The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s address is
     c/o Togut, Segal & Segal, One Penn Plaza, Suite 3335, New York, New York, 10119.
21-10561-mew     Doc 58    Filed 04/15/21 Entered 04/15/21 21:34:27        Main Document
                                        Pg 2 of 2



PLEASE TAKE NOTE OF THE FOLLOWING IMPORTANT DEADLINES:

 May 5, 2021 at 4:00 p.m. (ET)                 Bid Deadline

 May 6, 2021 at 2:00 p.m. (ET)                 Deadline for the Debtor to notify bidders
                                               of their status as Qualified Bidders

 May 7, 2021 at 10:00 a.m. (ET)                Auction (to be held virtually)

 May 10, 2021 at 2:00 p.m. (ET)                Sale Objection Deadline

 May 12, 2021 at 2:00 p.m. (ET)                Sale Hearing

 May 14, 2021 at 4:00 p.m. (ET)                Sale Closing

          THE FAILURE OF ANY PERSON OR ENTITY TO FILE AND SERVE
AN OBJECTION BY THE SALE OBJECTION DEADLINE SHALL BE A BAR TO
THE ASSERTION BY SUCH PERSON OR ENTITY OF ANY OBJECTION TO THE
SALE MOTION, THE SALE ORDER, THE SALE TRANSACTION, OR THE
DEBTOR’S CONSUMMATION AND PERFORMANCE OF THE STALKING
HORSE PURCHASE AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
DEBTOR’S TRANSFER OF THE FINACITY EQUITY, FREE AND CLEAR OF LIENS,
CLAIMS, ENCUMBRANCES AND OTHER INTERESTS).

                Copies of the Sale Motion, the Bidding Procedures Order, and all other
documents and pleadings referenced in this notice or pertaining to the Chapter 11 Case
can be viewed and/or obtained by (i) accessing the Bankruptcy Court’s website for a
fee, (ii) vising the Chapter 11 Case website at https://cases.stretto.com/greensill, or
(iii) by contacting the Office of the Clerk of the Bankruptcy Court. Please note that a
PACER password is required to access documents on the Bankruptcy Court’s website.


 Dated: New York, New York                     GREENSILL CAPITAL INC.
        April 15, 2021                         Debtor and Debtor in Possession
                                               By its Proposed Counsel
                                               TOGUT, SEGAL & SEGAL LLP
                                               By:

                                               /s/ Kyle J. Ortiz___________________
                                               ALBERT TOGUT
                                               KYLE J. ORTIZ
                                               BRYAN M. KOTLIAR
                                               EITAN E. BLANDER
                                               One Penn Plaza, Suite 3335
                                               New York, New York 10119
                                               Telephone: (212) 594-50000




                                           2
